Rakestkaw, J.
On August 18, 1965, the petitioner filed in this court his petition for writ of habeas corpus. In his petition, he alleges that his conviction of second degree burglary in the Morgan County Superior Court on February 27, 1964, was secured on perjured testimony.
It is, of course, well, settled that the Supreme Court of Indiana does not have jurisdiction to entertain petitions for writs of habeas corpus.
If the petitioner has a meritorious ground for relief, he can seek his remedy pursuant to Rule 2-40 of this court.
The petition is denied.
Myers, C. J., Arterburn and Jackson, JJ., concur. Achor J., not participating.
Note. — Reported in 214 N. E. 2d 180.